Citation Nr: 0000308	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which granted service connection 
for PTSD at an assigned disability rating of 10 percent.  
During the pendency of this appeal the RO increased the 
rating to 50 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Manifestations of the veteran's PTSD do not exceed 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships; or a considerably impaired ability to 
establish and maintain effective or favorable relationships 
with people, and considerable industrial impairment from 
reduced levels of reliability, flexibility and efficiency 
because of psychoneurotic symptoms.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected PTSD is more 
disabling than contemplated by the current 50 percent 
disability rating.  He further contends, in essence, that his 
PTSD symptomatology renders him unemployable.  The veteran 
attributes his PTSD to two incidents during his period of 
active naval service in the Mediterranean.  In one incident 
he was required to retrieve from the water mutilated bodies 
of sailors killed in the collision of two U.S. warships.  In 
the other incident he witnessed the deaths of several of his 
fellow sailors in a spectacular car accident.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126. 

The RO first granted service connection for PTSD by an April 
1993 rating decision that assigned a 10 percent disability 
rating pursuant to Diagnostic Code (DC) 9411.  In April 1994 
the RO increased the disability rating to 50 percent pursuant 
to the same DC.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD 
is evaluated as follows for the 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9411 (1995), 
PTSD is evaluated as follows for the 50, 70 and 100 percent 
ratings, respectively:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

The claims file contains a substantial body of evidence 
pertaining to the veteran's mental dysfunction.  Medical 
evidence includes private and VA records from May 1986 to 
March 1999 documenting the veteran's evaluation, examination, 
diagnosis, outpatient treatment and hospitalization for 
mental disorders including PTSD, alcohol and drug 
dependencies, organic affective disorder and a personality 
disorder with narcissistic, dependent and avoidant features.  
However, although the records reflect general agreement as to 
the nature and severity of the veteran's symptomatology -- 
with only two exceptions, all Global Assessment of 
Functioning (GAF) scores assigned throughout the period fall 
within a range of 40 to 55 -- medical evidence is not 
consistent as to the cause of the symptomatology or the 
extent to which the veteran's social and industrial 
impairment is attributable to his service-connected PTSD.

For example, the first evidence of a PTSD diagnosis appears 
in a March 1988 report of an examination by a private 
psychologist who found the veteran to have been agitated, 
angry, suspicious and showing some short-term memory 
reduction.  The report also notes that the veteran was alert, 
fully oriented and cooperative, without motor deficiencies, 
hallucinations or delusions, cognitive loss, or speech or 
long-term memory impairment.  The psychologist also opined 
that the veteran's PTSD had precipitated his drug and alcohol 
dependence.

A VA psychologist who examined the veteran in June 1988 found 
the veteran to have been guarded, irritable and somewhat 
hostile, with constricted affect, spotty long-term memory, 
impaired sleep, limited verbal comprehension, poor insight 
and marginal judgment.  His thought process was concrete.  
The report also notes that the veteran was fully oriented, 
showed no evidence of delusions, hallucinations, homicidal or 
suicidal ideations or other psychotic symptoms, and showed 
good long-term memory.  The diagnosis was alcohol and cocaine 
abuse in remission.

Another VA psychologist who examined the veteran in September 
1992 noted objective findings including constricted but 
appropriate affect, variable eye contact, fair long-term 
memory, marginal judgment, poor insight and concrete abstract 
thinking.  The examiner also noted that the veteran was alert 
and fully oriented with adequate grooming, normal speech, 
coherent, relevant and logical thought, adequate short-term 
memory and without evidence of psychosis.  The veteran 
reported feelings of fatigue and hopelessness, low self-
esteem, suspicion and withdrawal from others.  Although the 
examiner found the veteran not to have PTSD and diagnosed 
alcohol and cocaine dependence with a personality disorder, a 
VA psychiatrist who reviewed the claims file opined that "a 
diagnosis of post-traumatic stress disorder cannot be ruled 
out from any of the evidence in this record."  The 
psychiatrist also suggested that the veteran's polysubstance 
abuse may have resulted from his attempt to avoid PTSD 
symptoms which the psychiatrist found to include flashbacks, 
intrusive thoughts and dreams, suspicion, detachment and 
social withdrawal, hopelessness and difficulty concentrating.  
However, the psychiatrist did not opine on the extent to 
which the veteran's symptomatology and his social and 
industrial impairment was attributable to PTSD, to substance 
abuse or to another nonservice-connected mental disorder.

After providing a detailed recapitulation of the copious 
claims file evidence, including a review of the veteran's 
medical records and history from the time of his Navy service 
to the present, a report from a VA psychologist who examined 
the veteran in February 1999 noted objective findings 
consistent with those of the reviewed medical records.  The 
findings included some evidence of inappropriate behavior and 
anger.  The examiner also found evidence of adequate personal 
hygiene, full orientation, intact thought processes, normal 
and fluent speech, absence of delusions, hallucinations, 
obsessive or ritualistic behavior which would interfere with 
the veteran's routine activities or suicidal or homicidal 
ideation or other psychotic traits.  These objective findings 
are consistent in all material respects with those noted in 
the medical records pertaining to the veteran's mental status 
associated with the claims file from the time of the 
veteran's separation from service.  The psychologist's report 
also reviewed the veteran's performance on diagnostic tests.  
The tests disclosed that the veteran had PTSD, low to 
borderline intelligence, mildly impaired memory, impaired 
learning ability, average fine motor speed, and that the 
veteran exaggerated his psychopathology.  The psychologist 
diagnosed the veteran with PTSD and polysubstance abuse in 
remission and assigned a GAF score of 50.

A VA psychiatrist who reviewed the claims file and examined 
the veteran in March 1999 reported that the veteran was well 
groomed, alert and fully oriented and displayed full affect, 
intact memory, irritability, some paranoia but no evidence of 
schizophrenia, delusions, hallucinations, grandiosity, 
thought disorders, reduced concentration or suicidal or 
homicidal ideations.  The veteran provided inconsistent 
reports of his social interactions, acknowledged current 
alcohol and cocaine use, and reported occasional night 
sweats, nightmares, sleep impairment, suspicion of others and 
depression.  His GAF score was 50.  The psychiatrist noted 
that the veteran's urine had tested positive for cocaine at 
the time of his February 1999 examination with the VA 
psychologist.  The psychiatrist opined that the veteran's 
social and industrial impairments were attributable to 
several factors -- PTSD, continuing alcohol and drug abuse, a 
personality disorder and low intelligence.  The psychiatrist 
further opined that each factor bore equally upon the 
veteran's mental status and that "the social, psychological 
and vocational impairment solely attributable to PTSD is 50% 
or less of his current presentation."

At a March 1994 RO hearing and in May 1994 written statements 
the veteran stated that he had held at least 11 jobs since 
his separation from service, that his marriage ended because 
of domestic violence and that he had no contact with his two 
children from that marriage and little contact with his other 
children by other women.  The veteran also explained that he 
was unable to finish community college courses due to 
fatigue, sleep disorders and trouble concentrating.  The 
veteran attributed these symptoms and his anger, suspicion, 
mistrust of authority, social isolation, sleep impairment, 
flashbacks, irritability, hopelessness, anxiety, depression, 
lack of concentration, obsessions, suicidal and homicidal 
ideations, former substance abuse and other listed problems 
to PTSD.  The veteran stated that he no longer abused or had 
the urge to abuse alcohol or drugs.  The veteran also stated 
that PTSD was his only disability and that he had been 
awarded Social Security Administration (SSA) disability 
benefits.  SSA records identify the veteran's substance 
addiction disorders and drug and alcohol dependence as the 
sole disabilities for which it granted disability benefits.

The claims file also includes evidence that the veteran's 
PTSD contributed to disrupting his plans for vocational 
rehabilitation.  A February 1998 VA counselor's report 
concluded that achievement of the veteran's vocational goal 
was temporarily not reasonably feasible because of the 
effects of his PTSD, a criminal charge that was pending 
against him, and financial distress.  The VA Vocational 
Rehabilitation and Counseling Officer notified the veteran of 
the decision in March 1998.

The Board notes that the medical evidence of record documents 
no consistent objective findings of symptomatology including 
suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression affecting the veteran's 
ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance or hygiene, a severely impaired ability to 
establish and maintain effective or favorable relationships 
with people, or psychoneurotic symptoms of such severity and 
persistence so as to severely impair the veteran's ability to 
obtain or retain employment sufficient to support a 
disability rating in excess of 50 percent under either DC.

Furthermore, the evidence shows not only that the veteran 
fails to exhibit symptomatology sufficient for a rating in 
excess of the current 50 percent, but also that what 
symptomatology the veteran does exhibit is not entirely 
attributable to his service-connected disorder.  It is clear 
from the February and March 1999 VA examination reports that 
the veteran's mental symptomatology is equally attributable 
to three causes in addition to PTSD and that at least half of 
the veteran's current mental dysfunction is attributable to 
drug and alcohol abuse, a personality disorder and low 
intelligence.  After weighing the evidence, the Board adopts 
the March 1999 opinion of the VA psychiatrist.  In 
consideration of the entire record the Board finds that the 
March 1999 opinion is sufficient to satisfy the statutory 
requirement of producing an adequate statement of reasons and 
bases where the expert has fairly considered material 
evidence which appears to support the veteran's position.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
Therefore, the Board concludes that the preponderance of the 
evidence supports a finding that the 50 percent disability 
rating the RO assigned for the veteran's PTSD was and is 
appropriate.  The Board has considered provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for favorable action on the 
veteran's appeal.  Accordingly, the veteran's claim for this 
benefit is denied.

In reaching its decision the Board also considered the 
history of the veteran's PTSD and possible application of 
other provisions of 38 C.F.R., Parts 3 and 4, (pertaining to 
extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's PTSD has interfered with employment beyond the 
level contemplated by the assigned evaluation or necessitated 
frequent periods of hospitalization.  Absent these or similar 
issues the Board finds that further consideration of this 
matter pursuant to 38 C.F.R. § 3.321(b)(1) is inappropriate.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for PTSD is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

